June 30, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           PHILLIPS DEVELOPMENT & REALTY, LLC, Appellant

NO. 14-14-00858-CV                          V.

LJA ENGINEERING, INC., F/K/A LJA ENGINEERING & SURVEYING, INC.,
                             Appellee
               ________________________________

      This cause, an appeal from the judgment in favor of appellee, LJA
Engineering, Inc., f/k/a LJA Engineering & Surveying, Inc., signed, October 7,
2014, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Phillips Development & Realty, LLC, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.